Citation Nr: 0947062	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-32 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from August 1969 to July 
1973, and from November 1974 to November 1976.  He also was a 
member of the Navy Reserve in between his active service 
periods and after his separation in 1976, up through at least 
2001, with various unverified periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, that, in part, denied 
the appellant's claim of entitlement to service connection 
for posttraumatic stress disorder.

However, the Board notes that the appellant's VA medical 
treatment records include diagnoses of depressive disorder, 
major depression, and major depressive disorder.  The United 
States Court of Appeals for Veterans Claims (Court), in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a 
case in which various psychiatric diagnoses had been 
rendered, pointed out that Espiritu v. Derwinski, 2 Vet. App. 
492 (1992), cuts both ways and a lay claimant cannot be held 
to a hypothesized diagnosis - one he is incompetent to render 
when determining what his actual claim may be.  The Court 
found that VA should have considered alternative current 
conditions within the scope of the filed claim, and that 
diagnoses which arise from the same symptoms for which the 
claimant was seeking benefits do not relate to entirely 
separate claims not yet filed.  Rather, those diagnoses 
should have been considered to determine the nature of the 
claimant's current condition relative to the claim he did 
submit.  Thus, this appellant's claim should not be strictly 
limited to PTSD or depression, and other relevant psychiatric 
diagnoses should be considered on remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.



REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

A May 2006 RO document states that the appellant's service 
personnel records are unavailable for review.  However, the 
appellant apparently served in the Navy Reserve between his 
periods of active duty, as well as afterwards with multiple 
periods of active duty for training from 1983 to 1985, and 
from 1988 to at least 2001, when he presumably had enough 
years in uniform to retire.  There is no indication that the 
RO ever sought any of the appellant's Naval Reserve medical 
records or personnel records.  VA is, therefore, on notice of 
records that may be probative to the claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to 
obtain records generated by federal government entities that 
may have an impact on the adjudication of a claim.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill 
the duty to assist, all of the appellant's Navy Reserve 
service medical and personnel records and VA records should 
be obtained and associated with the claims file.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen v. 
Brown, supra.  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.  The occurrence of a stressor is an adjudicatory 
determination.

Review of the military evidence of record reveals that the 
appellant was assigned to the USS ORINSKY  (CVA-34) from 
approximately November 1969 to February 1972, and to the USS 
ENTERPRISE (CVAN-65) from approximately April 1972 to June 
1973.  He was assigned to the USS PRAIRIE (AD-15) from 
January 4, 1975 to November 23, 1976.

Review of the evidence of record also reveals that the 
appellant has described his stressors as including being 
present when a trainee drowned during a boot camp exercise on 
approximately September 2, 1969; participating in a burial 
detail on the USS ORINSKY in April 1970, off the coast of 
California; a named comrade on that same ship being injured 
by steam in late 1971 while off the coast of Vietnam; and a 
named comrade on the USS PRAIRIE being injured by steam, in 
approximately August 1975, while off the coast of Vietnam and 
enroute to Japan.

The RO, in May 2005, concluded that the appellant had not 
provided sufficient information to verify his claimed 
stressors.  The Board disagrees.  Review of the appellant's 
service records in evidence reveals that he was assigned, in 
August 1969, to the training company 11-0593 at the Naval 
Training Center at San Diego, California.  He has stated that 
the man who drowned belonged to the training company 592 or 
594.  Thus, the company number, the date and the place have 
been sufficiently narrowed to seek verification of whether or 
not there was a drowning in either named training company 
(11-0592 or 11-0594) between August 26, 1969, and November 
26, 1969.  

The Board takes judicial notice that the USS ORINSKY left 
Alameda for Vietnam (Yankee Station) on May 14, 1970, and 
returned on December 10, 1970, and that said ship departed 
again on May 14, 1971, and returned to Alameda on 
December 18, 1971.  The appellant has stated that he 
participated in a burial at sea in approximately April 1970, 
off the coast of California.  The appellant has also 
indicated that injury to a specific sailor by steam occurred 
in late 1971.  Thus, it is apparent that a search of ship 
records of the USS ORINSKY relating to a burial at sea 
between March 1, 1970, and May 31, 1970, and crew injuries 
between October 18, 1971 and December 18, 1971, would be 
searchable periods to verify the claimed stressors.  
Likewise, the appellant has indicated that a steam injury 
occurred to a specific sailor in approximately August 1975 on 
the USS PRAIRIE off the coast of Vietnam while enroute to 
Japan.  As above, it appears that a search from July 1, 1975, 
to September 30, 1975, would be a searchable period.

In Daye v. Nicholson, 20 Vet App 512 (2006), the Court 
chastised VA for not securing and reviewing the history of 
the appellant's unit for possible alternative sources of 
evidence of combat or stressors.  In this case, no efforts 
have been undertaken to find the relevant Navy records to 
document the appellant's described stressors.  On remand, the 
AMC/RO should undertake searches regarding these four 
stressors.  If some information regarding the claimed 
incidents is obtained, the RO should make sure that all 
additional available information is sought.  For example, 
regarding the burial at sea, information about the deceased 
and manner of death should be obtained.  

The appellant is currently service-connected for bilateral 
hearing loss, tinnitus, and a right knee disability.  When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Moreover, there is no indication that the RO 
considered any application of the theory of secondary service 
connection, under 38 C.F.R. § 3.310, to the question of 
whether any of the appellant's current psychiatric pathology 
is etiologically related to service-connected disability.  
Further development of the medical evidence relating to 
secondary service connection is necessary, and adjudication 
on this basis is therefore indicated.

The RO did not obtain a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories.

These considerations require the gathering of military and 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must assure itself that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, the implementing regulations 
found at 38 C.F.R. § 3.159, and any other 
applicable legal precedent has been 
completed.

2.  The AMC/RO should verify the dates of 
the Veteran's active duty, active duty 
for training, and inactive duty training 
from 1973 to 2001, and take all 
appropriate steps to secure the 
outstanding service medical records or 
alternative records, as well as the 
service personnel records or alternative 
records.  The AMC/RO should search, at 
NPRC or other sources such as the 
appellant's Navy Reserve unit(s) for the 
Veteran's service personnel records and 
the rest of his service medical records.  
The Veteran should be asked to submit all 
service medical and personnel records he 
has in his possession.  Any evidence 
obtained should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all VA, private or other 
government psychiatric care providers and 
treatment centers where he has been 
treated for any psychiatric condition 
since service.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  The AMC/RO should also give the 
Veteran another opportunity to provide 
any additional details concerning 
stressors, particularly the time periods 
reflecting the occurrence of the 
stressful events (i.e., month and year); 
the names of individuals injured or 
killed; "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service; and any other 
information which could be used to 
substantiate the PTSD claim.  The 
appellant should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.

6.  After waiting a sufficient period to 
receive the Veteran's response regarding 
stressors, the AMC/RO should send copies 
of his DD Forms 214 and records reflecting 
his ship assignments and a copy of this 
remand to the Joint Services Records 
Research Center (JSRRC), or any other 
appropriate agency for verification of the 
alleged stressful events in service.  
Specifically, the AMC/RO should attempt to 
obtain the ship's log, operational 
reports, lessons learned statements, or 
any other information regarding activities 
of said vessels and San Diego Naval 
Training Center that would provide 
information about the events related by 
the appellant.  If additional information 
is requested by JSRRC in order to verify a 
claimed stressor, the appellant should be 
so notified.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric evaluation to determine 
the nature, onset date and etiology of 
any current psychiatric or psychological 
pathology and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
active service, as well as whether any 
portion of the appellant's current 
psychiatric pathology is related to a 
service-connected disability.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  An opinion in response 
to the questions below should be obtained 
even if the appellant does not report for 
the examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.

The examining psychiatrist, after 
examination of the Veteran and review of 
his entire medical history, to include 
in-service and post-service medical 
reports, should provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder found.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the appellant's 
records and provide a current psychiatric 
diagnosis.  The psychiatrist should also 
offer an opinion as to the onset date of 
the appellant's psychiatric condition(s), 
if any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service, as 
opposed to that due to other causes, if 
any, such as other psychiatric disorders, 
personality defects, substance abuse, 
and/or non-service-connected physical 
disabilities.

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  

The psychiatrist should identify all 
mental disorders which have been present, 
and distinguish conditions which are 
acquired from conditions which are of 
developmental or congenital origin, if 
any.  The opinion should reflect review 
of pertinent material in the claims file.  
The psychiatrist should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
Veteran's psychiatric status.  If there 
are different psychiatric disorders, the 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  The findings of all pertinent 
psychological and neuropsychological 
testing should be discussed.

If a diagnosis of PTSD is appropriate, 
the examiner should specify the actually 
verified "stressors" that caused the 
disorder and the evidence relied upon to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the appellant 
re-experiences and how he re-experiences 
them.  All necessary special studies or 
tests, including psychological testing 
and evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI), 
are to be accomplished if deemed 
necessary.  If there are no stressors, or 
if PTSD is not found, that matter should 
also be specifically set forth.

Specifically, the examiner must address 
the questions of:

a.  Whether the Veteran's current 
psychiatric pathology is causally or 
etiologically related to his periods 
of military service or to some other 
cause or causes.  (It is not 
necessary that the exact causes - 
other than apparent relationship to 
some incident of service - be 
delineated.);

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (August 1969 to July 1973, 
and November 1974 to November 1976);

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year after his 
service separation in November 1976; 
and 

d.  Whether any portion of the 
appellant's current psychiatric 
pathology is related to any one or 
more of his service-connected 
disabilities (hearing loss, 
tinnitus, right knee), including by 
way of aggravation.

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than 
a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.

Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

8.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The AMC/RO should ensure that direct, 
presumptive, aggravation, and secondary 
theories of service connection are 
considered.

9.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

